Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1

TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 1, dated as of December 20, 2006 (this “Amendment”), among CREDIT
SUISSE, NEW YORK BRANCH (the “Administrative Agent”), THE BUYERS, FIELDSTONE
MORTGAGE COMPANY and FIELDSTONE INVESTMENT CORPORATION (each a “Seller” and
collectively the “Sellers”).

RECITALS

The Administrative Agent, the Buyers and the Sellers are parties to that certain
Amended and Restated Master Repurchase Agreement, dated as of November 14, 2006
(the “Existing Repurchase Agreement”; as amended by this Amendment, the
“Repurchase Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Existing Repurchase Agreement.

The Administrative Agent, the Buyers and Sellers have agreed, subject to the
terms and conditions of this Amendment, that the Existing Repurchase Agreement
be amended to reflect certain agreed upon revisions to the terms of the Existing
Repurchase Agreement.

Accordingly, the Administrative Agent, the Buyers and the Sellers hereby agree,
in consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. First Amendment Period. For purposes of this Amendment, this
Section 1 will be effective only for the period from and including July 1, 2006
through and including December 31, 2006 (the “First Amendment Period”).
Section 14(e) of the Existing Repurchase Agreement is hereby amended by deleting
it in its entirety and replacing it with the following language, which amendment
shall be effective solely during the First Amendment Period:

“(e) Maintenance of Profitability.

(A) FIC shall not permit, for any two consecutive Test Periods (other than with
respect to the Test Periods set forth in (B) below), its consolidated Net Income
for any Test Period, before income taxes for such Test Period, distributions
made during such Test Period, and without regard to unrealized gains or losses
from mark to market valuations resulting from Seller’s Interest Rate Protection
Agreements during such Test Period, to be less than $1.00.

(B) FIC shall not permit, for the two consecutive Test Periods from and
including July 1, 2006 through and including December 31, 2006, its consolidated
Net Income for any Test Period, before income taxes for such Test Period,
distributions made during such Test Period, and without regard to unrealized
gains or losses from mark to market valuations resulting from Seller’s Interest
Rate Protection Agreements during such Test Period, to be a loss greater than
$67,000,000.”



--------------------------------------------------------------------------------

SECTION 2. Second Amendment Period. For purposes of this Amendment, this
Section 2 will be effective only for the period from and including December 1,
2006 through and including January 31, 2007 (the “Second Amendment Period” and
together with the First Amendment Period, the “Amendment Periods”).
Section 14(a) of the Existing Repurchase Agreement is hereby amended by deleting
it in its entirety and replacing it with the following language, which amendment
shall be effective solely during the Second Amendment Period:

“(a) Minimum Consolidated Adjusted Tangible Net Worth. The Sellers shall
maintain a Consolidated Adjusted Tangible Net Worth of at least $365 million.”

SECTION 3. Conditions Precedent. This Amendment shall become effective on, with
respect to Section 1, July 1, 2006 and, with respect to Section 2, December 1,
2006 (the “Amendment Effective Dates”), subject to the satisfaction of the
following conditions precedent:

3.1 Delivered Documents. On the Amendment Effective Date, the Administrative
Agent shall have received the following documents, each of which shall be
satisfactory to the Administrative Agent in form and substance:

(a) this Amendment, executed and delivered by the duly authorized officers of
the Administrative Agent and the Sellers; and

(b) such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 4. Representations and Warranties. Each Seller hereby represents and
warrants to the Administrative Agent that it is in compliance with all the terms
and provisions set forth in the Repurchase Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 13 of the Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. The amendments set forth in
Section 1 and Section 2 of this Amendment shall expire upon the expiration of
the applicable Amendment Period at which time the terms of the Existing
Repurchase Agreement shall revert to that set forth in the Existing Repurchase
Agreement and be applied on a prospective basis thereafter. Other than as
expressly set forth herein, the execution of this Amendment by the Buyer shall
not operate as a waiver of any of its rights, powers or privileges under the
Repurchase Agreement or any other Program Agreement, including without
limitation, any rights, powers or privileges relating to other existing or
future breaches of, or Defaults or Events of Default under, the Repurchase
Agreement or any other Program Agreement (whether the same or of a similar
nature as the breaches identified herein or otherwise) except as expressly set
forth herein.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

2



--------------------------------------------------------------------------------

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Administrative Agent:   CREDIT SUISSE, NEW YORK BRANCH,   as Administrative
Agent   By:  

/s/ Joseph Soave

  Name:   Joseph Soave   Title:   Director   By:  

/s/ Mark Golombeck

  Name:   Mark Golombeck   Title:   Director Seller:   FIELDSTONE MORTGAGE
COMPANY,   as a Seller   By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Senior Vice President and Treasurer Seller:  
FIELDSTONE INVESTMENT CORPORATION,   as a Seller   By:  

/s/ Mark C. Krebs

  Name:   Mark C. Krebs   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

The JPMorgan Buying Group:

 

FALCON ASSET SECURITIZATION COMPANY LLC By: JPMorgan Chase Bank, N.A., its
attorney-in-fact By:  

/s/ Julie C. Kraft

Name:   Julie C. Kraft Title:   Vice President JPMORGAN CHASE BANK, N.A.,
        as a Group Agent and as a Committed Buyer By:  

/s/ Julie C Kraft

Name:   Julie C. Kraft Title:   Vice President

The Alpine Buying Group:

 

ALPINE SECURITIZATION CORP.,         as a Conduit Buyer By:  

/s/ Mark Lengel

Name:   Mark Lengel Title:   Director By:  

/s/ Scott Spiegel

Name:  

Scott Spiegel

Title:   Director CREDIT SUISSE, NEW YORK BRANCH, individually and as a
Committed Buyer By:  

/s/ Joseph Soave

Name:   Joseph Soave Title:   Director By:  

/s/ Mark Golombeck

Name:   Mark Golombeck Title:   Director